Name: Commission Regulation (EEC) No 1978/82 of 19 July 1982 on the classification of goods under heading No 18.05 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31982R1978Commission Regulation (EEC) No 1978/82 of 19 July 1982 on the classification of goods under heading No 18.05 of the Common Customs Tariff Official Journal L 214 , 22/07/1982 P. 0011 - 0011 Finnish special edition: Chapter 2 Volume 3 P. 0131 Spanish special edition: Chapter 02 Volume 9 P. 0099 Swedish special edition: Chapter 2 Volume 3 P. 0131 Portuguese special edition Chapter 02 Volume 9 P. 0099 *****COMMISSION REGULATION (EEC) No 1978/82 of 19 July 1982 on the classification of goods under heading No 18.05 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, it is necessary to lay down provisions concerning the tariff classification of a product consisting of cocoa powder with small quantities (approximately 5 % by weight) of added lecithin; Whereas heading No 18.05 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 1883/82 (3), relates to unsweetened cocoa powder; Whereas the addition of small quantities of lecithin to cocoa powder merely increases its capacity to form dispersions in liquids and, consequently, facilitates the preparation of cocoa-based drinks ('soluble cocoa'); Whereas the addition to cocoa powder of approximately 5 % by weight of lecithin does not alter its character as a product falling within heading No 18.05; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The product consisting of cocoa powder with small quantities (approximately 5 % by weight) of added lecithin shall be classified in the Common Customs Tariff under the following heading: 18.05 Cocoa powder, unsweetened. Article 2 This Regulation shall enter into force on the 21st day following its publication in the OfficialJournal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 172, 22. 7. 1968, p. 1. (3) OJ No L 207, 15. 7. 1982, p. 4.